DUNCAN, District Judge.
The Court, being duly advised in the premises, makes the following findings of fact and conclusions of law:
Findings of Fact
(1) This is a suit of a civil nature by the United States of America, arising out of the laws of Congress for Internal Revenue and is brought at the direction and under the authority of the Attorney General of the United States at the request of the United States Commissioner of Internal Revenue.
(2) The defendant Earl Schachter is also known as Irle Schachter and I. T. Schach-ter, and resides in the City of St. Louis, State of Missouri.
(3) All of the other defendants herein and Sam Schachter, the intervenor, reside within the Eastern Division of the Eastern Judicial District of Missouri, and are within the jurisdiction of this Court.
(4) The United States Commissioner of Internal Revenue on January 26, 1940, duly assessed against defendant Irle (Earl) T. Schachter taxes, penalties and interest for the years and in the amounts as folic
Amount
Year Due
1927 $53,249.50
1928 86,882.27
1929 17,618.69
1930 1,520.23
1931 154.42
1932 1,150.94
(5) The Commissioner’s assessment list containing said assessments was duly scheduled to the Collector of Internal Revenue at St. Louis, Missouri, and received by him. Notice and demand were duly made by the Collector upon the defendant taxpayer on January 30, 1940, but no part of said taxes, penalties and interest, assessed as aforesaid, has been paid. Warrants for distraint were duly issued for said taxes by the Collector on February 21, 1940. On February 29, 1940, the Collector filed a Notice of Tax Lien for the aforesaid taxes, penalties and interest with the Recorder of Deeds for the City of St. Louis, Missouri.
(6) The Commissioner of Internal Revenue also duly assessed on December 6, 1940, against the defendant Irle (Earl) T. Schachter taxes, penalties and interest for the years 1937 and 1938, in the amounts of $1,051.92 and $15,058.33, respectively. The Commissioner’s assessment list was duly scheduled to the Collector at St. Louis, Missouri, and received by him. Notices and demands were duly made by the Collector on the defendant on December 6, 1940, and December 12, 1940, for said taxes assessed as aforesaid, but no part thereof has been paid. Warrants for distraint were duly issued for said taxes by the Collector on December 26, 1940. On December 27, 1940, the Collector filed a notice of lien for said taxes with the Recorder of Deeds for the City of St. Louis, Missouri.
(7) On November 15, 1943, Arnold J. Willmann, while he was the duly elected, qualified and acting Sheriff of the County of St. Louis, State of Missouri, and in the performance of his duties as such Sheriff, together with one of his deputies, made an investigation of a room in the Brownsom Hotel, located at 7100 Manchester Avenue, in the County of St. Louis, State of Missouri, and upon entering said room he and said deputy found therein the following four defendants: Jack Bender, Ralph Bo-han, Irle (Earl) T. Schachter and Jack Grodsky, all of whom were seated around! a table upon which there were seven telephones.
(8) The defendant Jack Grodsky thereupon reached for a white envelope lying on said table in front of the place where he was seated, and was in the process of placing said envelope in his pocket when said Deputy Sheriff requested that said envelope be placed back on the table. Said envelope *537was a white No. 10 size business envelope with a three cent uncancelled United States postage stamp thereon. It contained the return address of B. McDonald, 3745 Lin-dell Boulevard, St. Louis, Missouri, printed on the upper left hand corner, and was addressed, in pencil, to defendant Herman Schachter, 414 International Office Building, St. Louis, Missouri. Said envelope •contained $2300 in cash.
(9) The following articles were found on said table in addition to the telephones:
1 telephone headset;
26 scratch pads ;
1 deck Bicycle playing cards;
8 #10 size white envelopes with return address “B. McDonald, 3745 Lindell, St. Louis, Mo.”;
1 roll adhesive tape;
35 lead pencils;
1 eraser;
1 pair tweezers;
1 small wooden box;
1 scratch pad bearing figures and names of what appear to be race horses ;
8 sheets mimeographed paper bearing the name of Earl Schachter, Ches. 7217, dated November 21, 1942, listing what appear to foe the names of football teams and prices. A notation is on the bottom of each sheet ■“Prices subject to change”;
2 Daily Sports News, Racing Form Sheets, dated November 15, 1943;
1 Daily Sports News, Racing Form Sheet, dated November 9, 1943;
1 list of football teams cut out of a daily newspaper;
6 local newspapers, all folded to the sports sheet section;
1 envelope addressed to Irl Schachter, 414 International Life Bldg., marked Special Delivery in ink, cancelled, from Omaha, Nebraska, November 10, 1943, containing four football parlays or forecasts, dated November 13, 1943;
1 sheet of paper containing numbers and the names of what appear to be football teams;
1 football schedule dated November 13, 1943, with numbers and the names of what appear to be football teams and the prices paid;
A printing bill addressed to Earl Schach-ter dated November 9, 1943, from the Summers Printing Company, 406 Market Street;
1 #6 U. S. Postage Envelope bearing space for return address, Saint Louis, Missouri, with printed 2 cent stamp thereon, addressed Leach Cross, Personal, containing numerous slips of paper, each bearing numbers and names of what appear to be horses.
(10) The following additional articles were found in said room:
1 General Electric Fan, #5-KM 43AV 926;
1 Megaphone;
1 Atwater Kent Radio Model 545;
1 Bulova Wall Clock 268088, electric type;
1 Metal waste paper basket.
(11) Said envelope, the $2300 contained therein, and all of said other articles of personal property were seized by said Arnold J. Willmann and held by him, except that he delivered all of said telephones, including the headset and three telephone plugs, to the Southwestern Bell Telephone Company. Said $2300 and said property, with the exception of said telephone equipment, were, pursuant to the order of this Court, delivered to the Clerk of this Court-.
(12) Shortly after said seizure, defendant Herman Schachter notified said defendant Arnold J. Willmann that said $2300 belonged to, and was owned by, said Herman Schachter.
(13) On November 19, 1943, Thomas P. Stanton, Acting Collector of Internal Revenue for the First Collection District of Missouri, served upon said Arnold J. Will-mann a “Notice of Levy,” Treasury Form 668-A, by which Arnold J. Willmann was notified that Irle (Earl) T. Schachter was indebted to the United States in the sum of $176,686.30 for Internal Revenue taxes, and that all property, rights to property, moneys, credits, and/or bank deposits in the possession of said Arnold J. Willmann and belonging to said Irle (Earl) T. Schach-ter, and all sums of money owing from said Arnold J. Willmann to said Irle (Earl) T. Schachter, were seized and levied upon for the payment of the aforesaid taxes.
(14) Said Irle (Earl) T. Schachter was the owner of, and had complete title to, said $2300 which was seized by said Arnold J. Willmann, as aforesaid.
(15) By reason of the foregoing facts and by virtue of Section 3670 et seq. of the Internal Revenue Code, 26 U.S.C.A. Int. Rev.Code § 3670 et seq., the United States *538of America has a lien on, and the right to, said $2300 for its taxes, penalties and interest, assessed as aforesaid, against the defendant taxpayer Irle (Earl) T. Schach-ter.
Conclusions of Law
(1) Said Irle (Earl) T. Schachter was the owner of, and had complete title to, said $2300 which was seized by said Arnold J. Willmann, as set out in the findings of fact herein.
(2) By reason of the facts heretofore found and by virtue of Section 3670 et seq. of the Internal Revenue Code, the United States of America has a lien on, and the right to, said $2300 for its taxes, penalties and interest, assessed as aforesaid, against the defendant taxpayer Irle (Earl) T. Schachter.